Exhibit 10.3


The Hershey Company
100 Crystal A Drive
Hershey, Pennsylvania 17033



 
 
Notice of Award of Restricted Stock Units
 
 
 

1. EFFECTIVE DATE AND LEVEL OF AWARD. Effective _____________ (the “Grant
Date”), Grantee has been awarded Restricted Stock Units (“RSUs”) representing
______ shares of Common Stock of The Hershey Company (“Hershey”). Each RSU
represents the right to receive one share of Hershey’s Common Stock, $1.00 par
value, at a future date and time, subject to the terms of this Notice of Award
of Restricted Stock Units (the “Notice of Award”).
The Grantee will have forty-five (45) days to accept the terms of this Notice of
Award. By accepting the award of RSUs under this Notice of Award, Grantee
accepts and agrees to: (i) these terms and conditions, (ii) the terms and
conditions of The Hershey Company Equity and Incentive Compensation Plan
(“EICP”), which are incorporated herein by reference, and (iii) as applicable,
the terms and conditions of The Hershey Company Deferred Compensation Plan,
which are incorporated herein by reference. This award of RSUs is expressly
contingent upon Grantee agreeing to the obligations contained herein. Failure to
agree to all the terms and conditions set forth herein in the form presented by
Hershey shall result in the RSUs being cancelled, with no benefit to the
Grantee.
The terms of this Notice of Award extend not only to the Grantee and Hershey,
but also to Hershey’s past and present affiliated and related companies,
subsidiaries, joint ventures, affiliated entities, parent companies and its and
their respective successors and assigns, its and their past, present and future
benefit and severance plans, including the EICP and the terms and conditions of
The Hershey Company Deferred Compensation Plan, and their representatives,
agents, trustees, officials, shareholders, officers, directors, employees,
attorneys, benefit plan administrators and fiduciaries, both past and present,
in their individual or representative capacities, and all of their successors
and assigns (collectively with Hershey, the “Company ”).


2. DEFINITIONS. Wherever used herein, the following terms shall have the
meanings set forth below. Capitalized terms not otherwise defined in this Notice
of Award shall have the same meanings as set forth in the EICP.


(A) “Business Relationships” means the Company’s relationships with customers,
suppliers, agents, licensees, licensors and others that likewise give the
Company a competitive advantage.


(B) “Committee” means the Compensation and Executive Organization Committee of
the Board of Directors.


(C) “Competing Business” means any business, person, entity or group of business
entities, regardless of whether organized as a corporation, partnership (general
or limited), joint venture, association or other organization that (i) conducts
or is planning to conduct a business similar to and/or in competition with any
business conducted or planned by the Company and for which Grantee was employed
or performed services in a job or had knowledge of the operations of such
business(es) over the last two (2) years of Grantee’s employment with Hershey,
or (ii) designs, develops, produces, offers for sale or sells a product or
service that can be used as a substitute for or is generally intended to satisfy
the same customer needs for, any one or more products or services designed,
developed, manufactured, produced or offered for sale or sold by the Company for
which Grantee was employed or performed services in a job or had knowledge of
the operations of such business(es) of the Company during the two (2) years
prior to the


1

--------------------------------------------------------------------------------








termination of Grantee’s employment with Hershey. Grantee acknowledges that
he/she will be deemed to have such knowledge if Grantee received, was in
possession of or otherwise had access to Confidential Information regarding such
business.


(D) “Confidential Information” means trade secrets and other confidential and
proprietary information relating to the Company’s business, including, but not
limited to, information about Hershey’s manufacturing processes; manuals,
recipes and ingredient percentages; engineering drawings; product and process
research and development; new product information; cost information; supplier
data; strategic business information; information related to Hershey’s legal
strategies or legal advice rendered to Hershey; marketing, financial and
business development information, plans, forecasts, reports and budgets;
customer information; new product strategies, plans and project activities; and
acquisition and divestiture strategies, plans and project activities.


(E) “Deferred Compensation Plan” means The Hershey Company Deferred Compensation
Plan and any successor or replacement plan thereof.


(F) “Disabled” means Grantee is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Company.


(G) “Dividend Equivalent Right” means a right that entitles the Grantee to
receive an amount equal to any cash dividends paid on a share of Common Stock,
which dividends have a record date between the Grant Date and the date a Vested
Unit is paid. Dividend Equivalent Rights will be paid in cash.


(H) “EICP” means The Hershey Company Equity and Incentive Compensation Plan, as
in effect from time to time and any successor or replacement plan thereof.


(I) “Material Contact” means contact for the purpose of furthering the Company’s
business.


(J) “Key Employee” means a “specified employee” under Code section
409A(a)(2)(B)(i) (i.e., a key employee (as defined in Code section 416(i)
(without regard to paragraph (5) thereof)) of a corporation any stock in which
is publicly traded on an established securities market or otherwise) and
applicable Treasury regulations and other guidance under Code section 409A. Key
Employees shall be determined in accordance with Code section 409A and pursuant
to the methodology established by the Employee Benefits Committee.


(K) A Grantee is “Retirement Eligible” on and after the date the Grantee has
attained both his or her 55th birthday and been continuously employed by the
Company for at least five (5) years.


(L) “Separation from Service” or “Separate from Service” means a “separation
from service” within the meaning of Code section 409A.


3. VESTING DATES. The Grantee shall vest in the number of RSUs corresponding
with each date described in the next sentence (each a “Vesting Date”) provided
that the Grantee has remained in continuous employment with the Company from the
Grant Date through such Vesting Date and has accepted and agreed to all terms
and conditions of this agreement. Of the total RSUs awarded to the Grantee on
the Grant Date (“Total Award”), twenty-five percent (25%) of the Total Award
will become vested thirteen months after the Grant Date; an additional
twenty-five percent (25%) of the Total Award will become vested on the second
anniversary of the Grant Date; an additional twenty-five percent (25%) of the
Total Award will become vested on the third anniversary of the Grant Date; and
an additional and final twenty-five percent (25%) of the Total Award will become
vested on the fourth anniversary of the Grant Date, except in Canada where
thirty-three and one-third percent (33 1/3%) of the Total Award will become
vested thirteen months after the Grant Date; an additional thirty-three and
one-third percent (33


2

--------------------------------------------------------------------------------








1/3%) of the Total Award will become vested on the second anniversary of the
Grant Date; and an additional and final thirty-three and one-third percent (33
1/3%) of the Total Award will become vested on the third anniversary of the
Grant Date.


In the event of a Change in Control, accelerated vesting of the unvested RSUs,
if any, shall be determined in accordance with paragraph 15 of the EICP. In
accordance with paragraph 15 of the EICP, if the unvested RSUs are assumed or
replaced, or remain outstanding, such that the RSUs as assumed, replaced or
continued qualify as a Replacement Award under paragraph 15 of the EICP, the
occurrence of the Change in Control shall not affect the vesting or payment of
the RSUs which shall then constitute a Replaced Award as defined in the EICP.
However, if within two (2) years following the Change in Control, Grantee's
employment is terminated by the Company for any reason other than for Cause (as
defined in the EICP), by the Grantee for Good Reason, as a result of Grantee's
death or as a result of Grantee becoming Disabled, the Grantee shall immediately
vest in the Replacement Award upon such termination. Notwithstanding the
foregoing, if the Committee determines that any remaining unvested RSUs are not
replaced in connection with a Change in Control with awards meeting the
requirements for Replacement Awards, the Grantee shall immediately vest in such
RSUs upon the occurrence of the Change in Control, and the date of such Change
in Control shall be a Vesting Date under this paragraph 3.


If prior to a Vesting Date, the Grantee’s employment with the Company terminates
for any reason, then the unvested RSUs (and any related Dividend Equivalent
Rights) subject to this Notice of Award shall terminate and be completely
forfeited on the date of such termination of the Grantee’s employment unless the
Grantee is entitled to any accelerated vesting of the unvested RSUs under the
terms of the EICP or other Company-sponsored plan or agreement or as described
in this paragraph 3 relating to a Change in Control, paragraph 4 or paragraph
12(G) below, in which case such accelerated vesting of the unvested RSUs will be
in accordance with the terms of this Notice of Award or the applicable plan,
agreement or local law. Notwithstanding anything in the EICP or this Notice of
Award to the contrary, if the Grantee is terminated for Cause (as defined in the
EICP) from the Company prior to payment pursuant to paragraph 5, all of the RSUs
will immediately and automatically without any action on the part of the Grantee
or the Company, be forfeited by the Grantee.


4. SPECIAL VESTING CONDITIONS. The Committee has determined that the following
special vesting conditions shall apply to this award.


(A) If the Grantee’s employment with the Company terminates (i) as a result of
the Grantee’s death or (ii) solely as a result of Grantee becoming Disabled,
then any remaining unvested RSUs shall vest immediately on the date of such
termination.


(B) If the Grantee’s employment with the Company terminates (other than for
Cause as defined in the EICP) when the Grantee is Retirement Eligible, then any
remaining unvested RSUs shall vest immediately on the date of such termination,
subject to adjustment as set forth in paragraph (C) below.


(C) During the calendar year of the date of grant (the “Year of Grant”), if a
Grantee terminates employment from the Company for any reason (other than death,
becoming Disabled as defined herein, or for Cause, as defined in the EICP) on or
after becoming Retirement Eligible, the Total Award will be adjusted to reflect
Grantee’s period of employment during the Year of Grant. The number of RSUs the
Grantee holds after adjustment is called the “Adjusted Award.” The Adjusted
Award equals the Total Award multiplied by a fraction, the numerator of which
equals the number of calendar months during the Year of Grant preceding the
month during which Grantee’s termination date occurs and the denominator of
which equals 12; provided, however, that any fractional share resulting from
such calculation shall be eliminated by rounding the Adjusted Award down to the
nearest whole number. In the event of such adjustment, any RSUs (and related
Dividend Equivalent Rights) subject to this Notice of Award in excess of the
Adjusted Award shall


3

--------------------------------------------------------------------------------








not vest pursuant to paragraph 4(B) but instead shall terminate and be
completely forfeited on such date.


5. PAYMENT OF AWARD. Unless deferred under the Deferred Compensation Plan, an
RSU that has vested (“Vested Unit”) shall be paid in the form of a share of
Common Stock, unless prohibited by applicable local law, in which case the
Vested Unit will be paid in the cash equivalent, as of the earliest to occur of
the following: (A) the applicable Vesting Date set forth in paragraph 3 above,
(B) the date of Grantee’s death, (C) the date Grantee becomes Disabled; or (D)
the date of Grantee’s termination of employment which constitutes a Separation
from Service. In the event the payment is made pursuant to clause (A) above,
such payment shall be made as soon as practicable following the applicable
Vesting Date, but in no event later than March 15 following the calendar year in
which the applicable Vesting Date occurs. In the event payment is made pursuant
to clause (B), (C) or (D) above, such payment shall be made on or before the
sixtieth (60th) day following the date of the applicable event. In addition, the
Grantee shall be entitled to receive a lump sum cash payment equal to the
Dividend Equivalent Rights with respect to any Vested Units at the same time as
the payment for such underlying Vested Units.


Notwithstanding the foregoing, distributions due to a Separation from Service
may not be made to a Key Employee before the date which is six months after the
date of the Key Employee’s Separation from Service (or, if earlier, the date of
death of the Key Employee). Any payments that would otherwise be made during
this period of delay as a result of the Grantee’s Separation from Service shall
be accumulated and paid within fifteen (15) days after the first day of the
seventh month following the Grantee’s Separation from Service (or, if earlier,
on or before the first day of the third month after the Participant’s death).


6. NON-COMPETITION. Grantee acknowledges that due to the nature of his/her
employment with Hershey, he/she has and will have access to, contact with, and
Confidential Information about the Company’s business and Business
Relationships. Grantee acknowledges that the Company has incurred considerable
expense and invested considerable time and resources in developing its
Confidential Information and Business Relationships, and that such Confidential
Information and Business Relationships are critical to the success of the
Company’s business. Accordingly, both (i) during the term of his/her employment
with Hershey, and (ii) for a period of twelve (12) months following the
termination of his/her employment, Grantee, except in the performance of his/her
duties to Hershey, shall not, without the prior written consent of Hershey’s
Chief Human Resources Officer, directly or indirectly serve or act in a
consulting, employee or managerial capacity, or engage in oversight of any
person who serves or acts in a consulting, employee or managerial capacity, as
an officer, director, employee, consultant, advisor, independent contractor,
agent or representative of a Competing Business. This restriction shall apply to
any Competing Business that conducts business or plans to conduct business in
the same or substantially similar geographic area in which Grantee was employed
or, directly or indirectly, performed services for Hershey during the two years
prior to his/her termination of employment. Grantee acknowledges: (i) that the
Company’s business is conducted throughout the United States and the world, (ii)
notwithstanding the state of incorporation or principal office of Hershey, it is
expected that the Company will have business activities and have valuable
business relationships within its industry throughout the United States and
around the world, and (iii) as part of Grantee’s responsibilities, Grantee has
conducted or may conduct business throughout the United States and around the
world in furtherance of the Company’s business and its relationships. Grantee
further acknowledges and understands that if he/she has any question about
whether any prior position which Grantee has held at the Company over the last
two (2) years subjects Grantee to specific restrictions, and will be used to
identify Competing Business(es), Grantee should contact his/her Human Resource
representative at Hershey.
 
7. NON-SOLICITATION. Grantee acknowledges that the Company has invested and will
invest significant time and money to recruit and retain its employees and to
develop valuable, continuing relationships with existing and prospective clients
and customers of the Company. Accordingly, recognizing that Grantee has obtained
and will obtain valuable information about employees of the Company and their
respective talents and areas of expertise and information about the Company’s
customers, suppliers, business partners, and/or vendors and their requirements,
Grantee agrees both (i)


4

--------------------------------------------------------------------------------








during the term of his/her employment, and (ii) for a period of twelve (12)
months following his/her termination of employment, Grantee, except in the
performance of his/her duties to Hershey, shall not directly or indirectly
(including as an officer, director, employee, consultant, advisor, agent or
representative), for himself/herself or on behalf of any other person or entity:


(A) for any purpose that is in competition with any of the aspects of the
Company’s business, solicit, take away or engage, or participate in soliciting,
taking away or engaging, any current or potential customers, suppliers, agents,
licensees or licensors of the Company with whom Grantee had contact while
employed by Hershey, or about whom Grantee had access to Confidential
Information as a result of Grantee’s employment; or


(B) recruit, hire, or attempt to recruit or hire, or solicit or encourage to
leave their employment with the Company (either directly or by assisting
others), any Company employee with whom Grantee had Material Contact during the
last two (2) years of Grantee’s employment with Hershey. Notwithstanding the
foregoing, this paragraph shall not be violated by (i) general advertising or
solicitation not specifically targeted at employees of the Company, or (ii)
actions taken by any person or entity with which Grantee is associated if
Grantee is not directly or indirectly involved in any manner in the matter and
has not identified such employee of the Company for recruiting or solicitation.


8. NON-DISCLOSURE OF CONFIDENTIAL INFORMATION. Grantee acknowledges that due to
the nature of his/her employment and the position of trust that he/she holds or
will hold with Hershey, he/she will have access to, learn, be provided with, and
in some cases will prepare and create for the Company, Confidential Information.
Grantee acknowledges and agrees that Confidential Information, whether or not in
written form, is the exclusive property of Hershey, that it has been and will
continue to be of critical importance to the business of Hershey, and that the
disclosure of it will cause the Company substantial and irreparable harm.
Accordingly, Grantee will not, either during his/her employment or at any time
after the termination of his/her employment with Hershey, use or disclose any
Confidential Information relating to the business of the Company which is not
generally available to the public. Notwithstanding the foregoing provisions of
this paragraph 8, Grantee may disclose or use any such information (i) when such
disclosure or use may be required or appropriate in the good faith judgment of
Grantee in the course of performing his/her duties to Hershey and in accordance
with Hershey policies and procedures, (ii) when required by a court of law, by
any governmental agency having supervisory authority over Grantee or the
business of Hershey, or by any administrative or legislative body (including a
committee thereof) with apparent jurisdiction, or (iii) with the prior written
consent of Hershey’s General Counsel. Notwithstanding anything herein to the
contrary, Grantee understands and agrees that his/her obligations under this
Agreement shall be in addition to, rather than in lieu of, any obligations
Grantee may have under any applicable statute or at common law.


9. ADDITIONAL RESTRICTIONS AND LIMITATIONS.


(A) To the extent that the Grantee does not vest in any RSUs, all interest in
such units, the related shares of Common Stock, and any Dividend Equivalent
Rights shall be forfeited. The Grantee shall have no right or interest in any
RSU or related share of Common Stock that is forfeited.


(B) Upon each issuance or transfer of shares of Common Stock in accordance with
this Notice of Award, a number of RSUs equal to the number of shares of Common
Stock issued or transferred to the Grantee shall be extinguished and such number
of RSUs will not be considered to be held by the Grantee for any purpose.


10. WITHHOLDING.


(A) The Company’s obligation to deliver shares of Common Stock or cash to settle
the Vested Units and Dividend Equivalent Rights shall be subject to the
satisfaction of applicable tax


5

--------------------------------------------------------------------------------








withholding requirements. The Grantee must pay to the Company any applicable
withholding tax due as a result of such payment.


(B) The Company shall have the right to reduce the number of shares of Common
Stock issued to the Grantee to satisfy the minimum applicable tax withholding
requirements.


11. OTHER LAWS. The Company shall have the right to refuse to issue or transfer
any shares under this Notice of Award if the Company acting in its absolute
discretion determines that the issuance or transfer of such Common Stock might
violate any applicable law or regulation.


12. MISCELLANEOUS.


(A) This Notice of Award shall be subject to all of the provisions, definitions,
terms and conditions set forth in the EICP and any interpretations, rules and
regulations promulgated by the Committee from time to time, all of which are
incorporated by reference in this Notice of Award. By accepting the RSUs awarded
herewith, Grantee acknowledges and agrees that the RSUs are awarded under and
governed by the terms and conditions set forth in this document and in the EICP,
and the Employee Confidentiality and Restrictive Covenant Agreement (or similar
or successor agreement), if any, applicable to Grantee. Any dispute or
disagreement which shall arise under, as a result of, or in any way relate to
the interpretation, construction or administration of the EICP or the RSUs
awarded thereunder shall be determined in all cases and for all purposes by the
Committee or any successor committee, and any such determination shall be final,
binding and conclusive for all purposes. In the event of any conflict between
this Notice of Award and the Employee Confidentiality and Restrictive Covenant
Agreement (or similar or successor agreement), if any, applicable to Grantee,
this Notice of Award shall govern. Grantee acknowledges that a remedy at law for
any breach or threatened breach of this Notice of Award would be inadequate and
therefore agrees that the Company shall be entitled to injunctive relief in case
of any such breach or threatened breach. Grantee acknowledges and agrees that
the Company may apply to any court of law or equity of competent jurisdiction
for specific performance and/or injunctive relief (without posting a bond or
other security) in order to enforce or prevent any violation of this Notice of
Award and that money damages would not be an adequate remedy. Grantee
acknowledges and agrees that a violation of this Notice of Award would cause
irreparable harm to the Company. The Company’s right to injunctive relief shall
be cumulative and in addition to any other remedies available by law or equity.
If a court determines that Grantee has breached or threatened to breach this
Notice of Award, Grantee agrees to reimburse the Company for all reasonable
attorneys’ fees and costs incurred in enforcing its terms. However, nothing
contained herein shall be construed as prohibiting the Company from pursuing any
other available remedies for a breach, which may include, but not be limited to,
contract damages, lost profits and punitive damages.


(B) Grantee acknowledges and agrees that in addition to the relief described in
paragraph 12(A), if the Committee determines, in its sole judgment, that Grantee
has violated or threatened to violate the terms of this Notice of Award or the
EICP, then Hershey may cancel any part of the grant that has not vested. In
addition, upon the request or direction of the Committee, Grantee shall also
immediately deliver to Hershey, the cash equivalent of any RSUs that have vested
under this Notice of Award, inclusive of any dividends paid on any vested
shares.


(C) Notwithstanding anything in the EICP or this Notice of Award to the
contrary, Grantee acknowledges that the Company may be entitled or required by
law or Hershey policy to recoup compensation paid to Grantee pursuant to the
EICP, and Grantee agrees to comply with any Company request or demand for
recoupment.


(D) Grantee agrees that, at any time after Grantee’s termination of employment
from Hershey, he/she will cooperate with the Company in (i) all investigations
of any kind, (ii) helping to prepare


6

--------------------------------------------------------------------------------








and review documents and meetings with Company attorneys, and (iii) providing
truthful testimony as a witness or a declarant during discovery and/or trial in
connection with any present or future court, administrative, agency or
arbitration proceeding involving the Company and with respect to which Grantee
has relevant information.


(E) If one or more of the provisions of this Notice of Award shall be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby and the invalid, illegal or unenforceable provisions shall be
deemed null and void; however, to the extent permissible by law, any provisions
which could be deemed null and void shall first be construed, interpreted or
revised retroactively to permit this Notice of Award to be construed so as to
foster the intent of this award and the EICP.


(F) The RSUs are intended to comply with Code section 409A and official guidance
issued thereunder. Notwithstanding anything herein to the contrary, this Notice
of Award shall be interpreted, operated and administered in a manner consistent
with this intention.


(G) Notwithstanding anything herein to the contrary, in the event the Grantee:
(i) is an employee of the Company in a country other than the United States (a
“Foreign National”), (ii) is not subject to the federal income tax laws of the
United States (“U.S. Tax Law”) for purposes of these RSUs, and (iii) has certain
rights in the vesting and payment of the RSUs upon termination of employment
under the laws of the country in which Grantee is employed, the vesting and
payment of any unvested RSUs (and any related Dividend Equivalent Rights) will
be in accordance with the terms of a severance agreement entered into between
the Company and Grantee that complies with the laws of the country in which
Grantee is employed or in the absence of a severance agreement, as may be
required by the laws of such country; provided, however, if any RSUs, granted to
such Foreign National are subject to U.S. Tax Law, the payment of such RSUs
shall be governed by the terms of this Notice of Award.


(H) The award of RSUs and all terms and conditions related thereto, including
those of the EICP, shall be governed by the laws of the Commonwealth of
Pennsylvania. Grantee expressly consents that: (i) any action or proceeding
relating to a breach or the enforceability of this Notice of Award will be
brought only in the federal or state courts, as appropriate, located in the
Commonwealth of Pennsylvania; and (ii) any such action or proceeding will be
heard without a jury. Grantee expressly waives the right to bring any such
action in any other jurisdiction and to have such action heard before a jury
regardless of where such action is filed. The EICP shall control in the event
there is a conflict between the EICP and these terms and conditions.


13. CONTACT INFORMATION. Copies of the EICP and the Information Statement
(Prospectus) for the EICP are available upon request, from the myHR Support
Center by calling
1-800-878-0440 or by email to myHR@hersheys.com.




7